Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to claim 9 have overcome the previously presented 35 USC 102a1 rejections of claims 9-14 over Chin. 
Applicant's arguments filed 7/29/2022 with respect to amended claim 1 have been fully considered but they are not persuasive. As noted in the previous office action, the everting member (105) of Chin ‘510 is coupled at its first end to the distal end of the cannula (101; see figs. 2A-2F and [0017])) and fixed (when pressurized) at its second end to the distal end of the hard tube (109). When the everting member and hard tube are positioned as shown in fig. 2D and the everting member is pressurized, the everting member compresses onto the hard tube such that the second end of the everting tube is fixed to the distal end of the hard tube ([0034]-[0035] of Chin ‘510). A distal end of the hard tube is not limited to its distal-most end point but rather a distal portion that includes the distal-most terminal end in view of fig. 2A of the instant application (noting location of adhesive bond 114). 
Applicant argues that the everting member (105) of Chin does not meet the limitation “such that upon pressurization, the everting member pulls the hard tube distally during eversion”. The claims are drawn to the apparatus, not its method of use. Because the limitation is a functional limitation, the prior art need only disclose an everting member that is capable, upon pressurization, of pulling the hard tube distally during the eversion. Note that the hard tube (109) of Chin can be placed in a position such that its distal end is positioned within the depressurized, inverted everting member distal of the distal end of the push assembly (107) and the push assembly is in its fully retracted position (position of push assembly shown in fig. 2E). When the everting member is pressurized, the everting member collapses down on the hard tube such that it grips the hard tube (as understood in view of par. [0034], [0035]). Advancing the push assembly (107) while the everting member is pressurized and gripping the hard tube causes the everting member to evert and pull the hard tube distally during the eversion. It is the everting member, not the push assembly, that pulls distally on the hard tube during eversion of the everting member. Regarding new claim 22, this is considered a function of the pressurization since, without the pressurization of the everting member, the everting member will not grip the hard tube and will not pull the hard tube distally during eversion of the everting member.  
On page 7, Applicant states that one of ordinary skill would understand that applying a force distally by the push assembly to a pressurized everting member of Chin would result in a failure of the device due to buckling of the everting member and not the everting member pulling the hard tube. However, Applicant offers no evidence that this is the case. Additionally, Chin expressly discloses applying a force distally by the push assembly to a pressurized everting member, which does not result in buckling of the everting member (see par. [0029]-[0030]). Instead, the everting member is everted while gripping the element against which it has been compressed (guidewire in the case of figs. 2b,2c of Chin).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
Claim 1: in line 7, “the distal end of the hard tube” should read “a distal end of the hard tube” since this is the first recitation of the hard tube’s distal end.
Claim 7: in line 2, “and guidewire” should read “and a guidewire”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chin et al. (US 2018/0125510). Chin discloses a device for providing access across a site of obstruction comprising a cannula (101) having a proximal end (101a) , a distal end (101b) , and a lumen extending therebetween ([0009]), a hard tube (109; “non-collapsible at operating pressure” as per [0035], thus considered “hard”; see also [0023] – can have stainless steel reinforcing braid or coil) being slidably movable longitudinally within the lumen, the hard tube being longer than the cannula (see fig. 2d), and an everting member (105) having a first end (see figs 2a-2f) coupled to the distal end of the cannula and a second end fixed to the distal end of the hard tube (when everting member is pressurized, the everting member is fixed to the hard tube including the second end of the everting tube to the distal end of the hard tube; note that a distal end of the hard tube is not limited to its distal-most end point but rather a distal portion that includes the distal-most terminal end in view of fig. 2A – see adhesive bond 114- of the instant application). The limitation “such that upon pressurization, the everting member pulls the hard tube distally during eversion” is functional. The prior art need only be capable of carrying out the function in order to meet the limitation. Note that the hard tube (109) of Chin may be placed such that its distal end is positioned within the depressurized everting member distal of the distal end of the push assembly (107) and the push assembly is in its fully retracted position (position of push assembly shown in fig. 2E). When the everting member is pressurized, the everting member collapses down on the hard tube such that it grips the hard tube (as understood in view of par. [0034], [0035]). Advancing the push assembly while the everting member is pressurized causes the everting member to evert and pull the hard tube (gripped by the pressurized everting member) distally during the eversion. Regarding claim 22, the everting member pulling the hard tube distally is considered a function of the pressurization since, without the pressurization of the everting member, the everting member will not grip the hard tube and will not pull the hard tube distally during eversion of the everting member.
Regarding claim 2, the device further comprises an anchoring member (113) circumferentially placed about an outer surface of the cannula and in fluid communication with the lumen.
Regarding claim 3, the lumen provides a path along which pressurizing fluid can be introduced and evacuated from the cannula such that in the presence of pressurizing fluid the anchoring member (113) inflates while the everting member compresses onto the hard tube and in the absence of pressurizing fluid the anchoring member deflates while the everting member decompresses from the hard tube ([0014], [0029]).
Regarding claim 4, the anchoring member is in fluid communication with the lumen of the cannula and is expandable from a depressurized position to a pressurized position that anchors the cannula near a site of obstruction when the lumen is pressurized to an anchoring pressure sufficient to anchor the cannula in proximity to the site of obstruction ([0029]).
Regarding claim 5, Chin discloses a bushing disposed at the distal end of the cannula to couple the first end of the everting member to the distal end of the cannula (not shown, but described in par. [0021]).
Regarding claim 6, Chin further discloses a sealing member disposed between walls of the lumen and the hard tube to seal the lumen ([0020], o-ring 106; fig. 1 – noting that o-ring is between push assembly 107 and walls of cannula 101, and therefore also between walls of lumen and hard tube positioned within push assembly).
Regarding claim 7, Chin discloses a sealing member (o-ring of fluid seal/hub 110) disposed between walls of a pathway of the hard tube (which includes hub 110) and the guidewire to seal the pathway ([0029]; note that this is similar to the instant invention as shown in fig. 2a of instant application).
Regarding claim 8, the hard tube receives a guidewire (111) therethrough (see fig. 2c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Dinh et al. (US 6,042,578). Chin discloses the invention substantially as stated above including a hard tube (109) that may comprise multiple layers of material including metals and polymers, or combinations thereof ([0023]), but does not expressly disclose that the hard tube is covered along its entire length with a polymer sleeve or heat shrink PET sleeve. Dinh teaches that it is known to cover hard tubes (metallic braiding tube 22; figs. 2-4), which form a portion of a catheter system, with a polymer sleeve along the entire length of the hard tube. Dinh teaches a polymer sleeve (23/51/52) covering the outer surface of the hard tube (22) along its entire length and a polymer sleeve (21) covering the inner surface of the hard tube along its entire length in order to facilitate enhanced pushability of the tube and passage of an instrument through its lumen (see col. 4, ll. 52-col. 5, ll. 19). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Chin to cover the hard tube with a polymer sleeve (e.g., inner sleeve or outer sleeve or both) along the entire length of the hard tube as taught by Dinh since Chin contemplates the use of multiple layers for construction of the hard tube, including polymers in combination with metals, and such a modification facilitates pushability of the hard tube and/or passage of an instrument through its lumen according to Dinh. 

Allowable Subject Matter
Claims 9-14 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KSH 8/15/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771